Exhibit 10.35

SYNOPSYS, INC.

2006 EMPLOYEE EQUITY INCENTIVE PLAN

ADOPTED BY THE BOARD OF DIRECTORS: MARCH 3, 2006

APPROVED BY THE STOCKHOLDERS: APRIL 25, 2006

AS AMENDED BY THE BOARD OF DIRECTORS: DECEMBER 8, 2011

AMENDMENT APPROVED BY THE STOCKHOLDERS: APRIL 3, 2012

TERMINATION DATE: MARCH 2, 2016

 

1. GENERAL.

(a) Successor and Continuation of Prior Plans. The Plan is intended as the
successor and continuation of the (i) Synopsys, Inc. 1992 Stock Option Plan,
(ii) Synopsys, Inc. 1998 Nonstatutory Stock Option Plan, and
(iii) Synopsys, Inc. 2005 Assumed Stock Option Plan (collectively, the “Prior
Plans”). Following the Effective Date, no additional stock awards shall be
granted under the Prior Plans. Any shares remaining available for issuance
pursuant to the exercise of options under the Prior Plans shall become available
for issuance pursuant to Stock Awards granted hereunder. Any shares subject to
outstanding stock awards granted under the Prior Plans that expire or terminate
for any reason prior to exercise or settlement shall become available for
issuance pursuant to Stock Awards granted hereunder. On the Effective Date, all
outstanding stock options granted under the Prior Plans shall be deemed to be
stock options granted pursuant to the Plan, but shall remain subject to the
terms of the Prior Plans with respect to which they were originally granted.

(b) Eligible Award Recipients. The persons eligible to receive Awards are
Employees and Consultants. Non-employee Directors are not eligible to receive
Awards under this Plan.

(c) Available Awards. The Plan provides for the grant of the following Stock
Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock Options,
(iii) Restricted Stock Awards, (iv) Restricted Stock Unit Awards, (v) Stock
Appreciation Rights, (vi) Performance Stock Awards, and (vii) Other Stock
Awards. The Plan also provides for the grant of Performance Cash Awards.

(d) Purpose. The Company, by means of the Plan, seeks to secure and retain the
services of the group of persons eligible to receive Stock Awards as set forth
in Section 1(b), to provide incentives for such persons to exert maximum efforts
for the success of the Company and any Affiliate and to provide a means by which
such eligible recipients may be given an opportunity to benefit from increases
in value of the Common Stock through the granting of Stock Awards.

 

2. DEFINITIONS.

As used in the Plan, the following definitions shall apply to the capitalized
terms indicated below:

(a) “Affiliate” means (i) any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company, provided each
corporation in the unbroken chain (other than the Company) owns, at the time of
the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain, and (ii) any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, provided each corporation
(other than the last corporation) in the unbroken chain owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain. The Board shall have the authority to determine (i) the time or
times at which the ownership tests are applied, and (ii) whether “Affiliate”
includes entities other than corporations within the foregoing definition.

(b) “Award” means a Stock Award or a Performance Cash Award.

(c) “Board” means the Board of Directors of the Company.

(d) “Capitalization Adjustment” has the meaning ascribed to that term in
Section 9(a).



--------------------------------------------------------------------------------

(e) “Cause” means, with respect to a Participant, the occurrence of any of the
following: (i) the Participant commits an act of dishonesty in connection with
the Participant’s responsibilities as an Employee or Consultant; (ii) the
Participant commits a felony or any act of moral turpitude; (iii) the
Participant commits any willful or grossly negligent act that constitutes gross
misconduct and/or injures, or is reasonably likely to injure, the Company or any
Affiliate; or (iv) the Participant willfully and materially violates (A) any
written policies or procedures of the Company or any Affiliate, or (B) the
Participant’s obligations to the Company or any Affiliate. The determination
that a termination is for Cause shall be made by the Company in its sole
discretion. Any determination by the Company that the Continuous Service of a
Participant was terminated with or without Cause for the purposes of outstanding
Awards held by such Participant shall have no effect upon any determination of
the rights or obligations of the Company or such Participant for any other
purpose.

(f) “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

(i) any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company by an investor, any affiliate
thereof or any other Exchange Act Person from the Company in a transaction or
series of related transactions the primary purpose of which is to obtain
financing for the Company through the issuance of equity securities or
(B) solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company, and after
such share acquisition, the Subject Person becomes the Owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding voting securities
Owned by the Subject Person over the designated percentage threshold, then a
Change in Control shall be deemed to occur;

(ii) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;

(iii) the stockholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur;

(iv) there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the outstanding voting
securities of the Company immediately prior to such sale, lease, license or
other disposition; or

(v) individuals who, on the date this Plan is adopted by the Board, are members
of the Board (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the members of the Board; provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member shall, for purposes of this Plan, be
considered as a member of the Incumbent Board.

 

2



--------------------------------------------------------------------------------

For avoidance of doubt, the term Change in Control shall not include a sale of
assets, merger or other transaction effected exclusively for the purpose of
changing the domicile of the Company.

Notwithstanding the foregoing, to the extent that the Company determines that
any of the payments or benefits under this Plan that are payable in connection
with a Change in Control constitute deferred compensation under Section 409A
that may only be paid on a transaction that meets the standard of Treasury
Regulation Section 1.409A-3(a)(5), the foregoing definition of Change in Control
shall apply only to the extent the transaction also meets the definition used
for purposes of Treasury Regulation Section 1.409A-3(a)(5), that is, as defined
under Treasury Regulation Section 1.409A-3(i)(5).

Notwithstanding the foregoing or any other provision of this Plan, the
definition of Change in Control (or any analogous term) in an individual written
agreement between the Company or any Affiliate and the Participant shall
supersede the foregoing definition with respect to Stock Awards subject to such
agreement; provided, however, that if no definition of Change in Control or any
analogous term is set forth in such an individual written agreement, the
foregoing definition shall apply.

(g) “Code” means the Internal Revenue Code of 1986, as amended.

(h) “Committee” means a committee of one (1) or more members of the Board to
whom authority has been delegated by the Board in accordance with Section 3(c).

(i) “Common Stock” means the common stock of the Company.

(j) “Company” means Synopsys, Inc., a Delaware corporation.

(k) “Consultant” means any person, including an advisor, who is (i) engaged by
the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the Board of
Directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, shall not cause a
Director to be considered a “Consultant” for purposes of the Plan.

(l) “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate from a Consultant to Employee
shall not terminate a Participant’s Continuous Service. Furthermore, a change in
the entity for which the Participant renders such service, provided that there
is no interruption or termination of the Participant’s service with the Company
or an Affiliate, shall not terminate a Participant’s Continuous Service.
However, if the corporation for which a Participant is rendering service ceases
to qualify as an Affiliate, as determined by the Board in its sole discretion,
such Participant’s Continuous Service shall be considered to have terminated on
the date such corporation ceases to qualify as an Affiliate. A leave of absence
shall be treated as Continuous Service for purposes of vesting in an Award to
such extent as may be provided in the Company’s leave of absence policy or in
the written terms of the Participant’s leave of absence.

(m) “Corporate Transaction” means the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the following events:

(i) a sale or other disposition of all or substantially all, as determined by
the Board in its sole discretion, of the consolidated assets of the Company and
its Subsidiaries;

(ii) a sale or other disposition of at least ninety percent (90%) of the
outstanding securities of the Company;

(iii) the consummation of a merger, consolidation or similar transaction
following which the Company is not the surviving corporation; or

 

3



--------------------------------------------------------------------------------

(iv) the consummation of a merger, consolidation or similar transaction
following which the Company is the surviving corporation but the shares of
Common Stock outstanding immediately preceding the merger, consolidation or
similar transaction are converted or exchanged by virtue of the merger,
consolidation or similar transaction into other property, whether in the form of
securities, cash or otherwise.

(n) “Covered Employee” has the meaning provided in Section 162(m)(3) of the Code
and the regulations promulgated thereunder.

(o) “Director” means a member of the Board.

(p) “Disability” means, with respect to a Participant, the inability of such
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months, as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code, and shall be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.

(q) “Effective Date” means the effective date of the Plan as specified in
Section 12.

(r) “Employee” means any person employed by the Company or an Affiliate.
However, service solely as a Director, or payment of a fee for such services,
shall not cause a Director to be considered an “Employee” for purposes of the
Plan.

(s) “Entity” means a corporation, partnership or other entity.

(t) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(u) “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) an Entity Owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their Ownership of stock of
the Company; or (v) any natural person, Entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the effective date of
the Plan as set forth in Section 12, is the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities.

(v) “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or traded on
any market system, the Fair Market Value of a share of Common Stock shall be the
closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or market (or the exchange or market with
the greatest volume of trading in the Common Stock) on the date in question, as
reported in The Wall Street Journal or such other source as the Board deems
reliable. Unless otherwise provided by the Board, if there is no closing sales
price (or closing bid if no sales were reported) for the Common Stock on the
date in question, then the Fair Market Value shall be the closing sales price
(or closing bid if no sales were reported) on the last preceding date for which
such quotation exists.

(ii) In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined by the Board in a manner that complies with Sections 409A
and 422 of the Code.

(w) “Incentive Stock Option” means an Option which qualifies as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

 

4



--------------------------------------------------------------------------------

(x) “Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.

(y) “Nonstatutory Stock Option” means an Option which does not qualify as an
Incentive Stock Option.

(z) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(aa) “Option” means an Incentive Stock Option or a Nonstatutory Stock Option to
purchase shares of Common Stock granted pursuant to the Plan.

(bb) “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant. Each Option
Agreement shall be subject to the terms and conditions of the Plan.

(cc) “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.

(dd) “Other Stock Award” means an award based in whole or in part by reference
to the Common Stock which is granted pursuant to the terms and conditions of
Section 7(e).

(ee) “Other Stock Award Agreement” means a written agreement between the Company
and a holder of an Other Stock Award evidencing the terms and conditions of an
Other Stock Award grant. Each Other Stock Award Agreement shall be subject to
the terms and conditions of the Plan.

(ff) “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” who receives
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the taxable year, has not been an officer of the Company
or an “affiliated corporation,” and does not receive remuneration from the
Company or an “affiliated corporation,” either directly or indirectly, in any
capacity other than as a Director, or (ii) is otherwise considered an “outside
director” for purposes of Section 162(m) of the Code.

(gg) “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be deemed to
“Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership” of
securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.

(hh) “Participant” means a person to whom an Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Award.

(ii) “Performance Cash Award” means an award of cash granted pursuant to the
terms and conditions of Section 7(d)(ii).

(jj) “Performance Criteria” means one or more criteria that the Board shall
select for purposes of establishing the Performance Goals for a Performance
Period. The Performance Criteria that shall be used to establish such
Performance Goals may be based on any one of, or combination of, the following:
(i) earnings per share; (ii) earnings before interest, taxes and depreciation;
(iii) earnings before interest, taxes, depreciation and amortization (EBITDA);
(iv) net earnings; (v) return on equity; (vi) return on

 

5



--------------------------------------------------------------------------------

assets, investment, or capital employed; (vii) operating margin; (viii) gross
margin; (ix) operating income; (x) net income (before or after taxes); (xi) net
operating income; (xii) net operating income after tax; (xiii) pre- and
after-tax income; (xiv) pre-tax profit; (xv) operating cash flow; (xvi) orders
(including backlog) and revenue; (xvii) orders quality metrics;
(xviii) increases in revenue or product revenue; (xix) expenses and cost
reduction goals; (xx) improvement in or attainment of expense levels;
(xxi) improvement in or attainment of working capital levels; (xxii) market
share; (xxiii) cash flow; (xxiv) cash flow per share; (xxv) share price
performance; (xxvi) debt reduction; (xxvii) implementation or completion of
projects or processes; (xxviii) customer satisfaction; (xxix) stockholders’
equity; (xxx) quality measures; (xxxi) “Non-GAAP Net Income” (meaning net income
excluding (1) the amortization of acquired intangible assets; (2) the impact of
stock-based compensation expense; (3) acquisition-related costs; (4) other
non-recurring significant items, such as the effect of tax or legal settlements
with the Internal Revenue Service and restructuring charges; and (5) the income
tax effect of non-GAAP pre-tax adjustments from the provision for income taxes);
and (xxxii) any other measures of performance selected by the Board. Partial
achievement of the specified criteria may result in the payment or vesting
corresponding to the degree of achievement as specified in the Stock Award
Agreement or the written terms of a Performance Cash Award. The Board shall, in
its sole discretion, define the manner of calculating the Performance Criteria
it selects to use for such Performance Period.

(kk) “Performance Goals” means, for a Performance Period, the one or more goals
established by the Board for the Performance Period based upon the Performance
Criteria. Performance Goals may be set on a Company-wide basis, with respect to
one or more business units, divisions, Affiliates, or business segments, and in
either absolute terms or relative to internally generated business plans,
approved by the Board, the performance of one or more comparable companies or
the performance of one or more relevant indices. To the extent consistent with
Section 162(m) of the Code and the regulations thereunder, the Board is
authorized to make adjustments in the method of calculating the attainment of
Performance Goals for a Performance Period as follows: (i) to exclude
restructuring and/or other nonrecurring charges (including but not limited to
the effect of tax or legal settlements); (ii) to exclude exchange rate effects,
as applicable, for non-U.S. dollar denominated net sales and operating earnings;
(iii) to exclude the effects of changes to generally accepted accounting
standards required by the Financial Accounting Standards Board; (iv) to exclude
the effects of any statutory adjustments to corporate tax rates; (v) to exclude
stock-based compensation expense determined under generally accepted accounting
principles; (vi) to exclude any other unusual, non-recurring gain or loss or
extraordinary item; (vii) to respond to, or in anticipation of, any unusual or
extraordinary corporate item, transaction, event or development; (viii) to
respond to, or in anticipation of, changes in applicable laws, regulations,
accounting principles, or business conditions; (ix) to exclude the dilutive
effects of acquisitions or joint ventures; (x) to assume that any business
divested by the Company achieved performance objectives at targeted levels
during the balance of a Performance Period following such divestiture; (xi) to
exclude the effect of any change in the outstanding shares of common stock of
the Company by reason of any stock dividend or split, stock repurchase,
reorganization, recapitalization, merger, consolidation, spin-off, combination
or exchange of shares or other similar corporate change, or any distributions to
common shareholders other than regular cash dividends; (xii) to reflect a
corporate transaction, such as a merger, consolidation, separation (including a
spinoff or other distribution of stock or property by a corporation), or
reorganization (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code); (xiii) to reflect any partial or
complete corporate liquidation; (xiv) to exclude the effect of in-process
research and development expenses; and (xv) to exclude the income tax effect of
non-GAAP pre-tax adjustments from the provision for income taxes. The Board also
retains the discretion to reduce or eliminate the compensation or economic
benefit due upon attainment of Performance Goals.

(ll) “Performance Period” means the one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to and the payment of a Performance Stock
Award or a Performance Cash Award.

(mm) “Performance Stock Award” means either a Restricted Stock Award or a
Restricted Stock Unit Award granted pursuant to the terms and conditions of
Section 7(d)(i).

 

6



--------------------------------------------------------------------------------

(nn) “Plan” means this Synopsys, Inc. 2006 Employee Equity Incentive Plan.

(oo) “Prior Plans” means the Company’s 1992 Stock Option Plan, 1998 Nonstatutory
Stock Option Plan, and 2005 Assumed Stock Option Plan as in effect immediately
prior to the effective date of the Plan.

(pp) “Restricted Stock Award” means an award of shares of Common Stock which is
granted pursuant to the terms and conditions of Section 7(a).

(qq) “Restricted Stock Award Agreement” means a written agreement between the
Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award grant. Each Restricted Stock Award
Agreement shall be subject to the terms and conditions of the Plan.

(rr) “Restricted Stock Unit Award” means a right to receive shares of Common
Stock which is granted pursuant to the terms and conditions of Section 7(b).

(ss) “Restricted Stock Unit Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Unit Award evidencing the terms
and conditions of a Restricted Stock Unit Award grant. Each Restricted Stock
Unit Award Agreement shall be subject to the terms and conditions of the Plan.

(tt) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

(uu) “Securities Act” means the Securities Act of 1933, as amended.

(vv) “Stock Appreciation Right” means a right to receive the appreciation on
Common Stock that is granted pursuant to the terms and conditions of
Section 7(c).

(ww) “Stock Appreciation Right Agreement” means a written agreement between the
Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant. Each Stock Appreciation Right
Agreement shall be subject to the terms and conditions of the Plan.

(xx) “Stock Award” means any right granted under the Plan, including an Option,
a Stock Appreciation Right, a Restricted Stock Award, a Restricted Stock Unit
Award, a Performance Stock Award, or an Other Stock Award.

(yy) “Stock Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of a Stock Award grant. Each
Stock Award Agreement shall be subject to the terms and conditions of the Plan.

(zz) “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership in which the Company has a direct or
indirect interest (whether in the form of voting or participation in profits or
capital contribution) of more than fifty percent (50%).

(aaa) “Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any Affiliate.

 

3. ADMINISTRATION.

(a) Administration by Board. The Board shall administer the Plan unless and
until the Board delegates administration of the Plan to a Committee, as provided
in Section 3(c).

 

7



--------------------------------------------------------------------------------

(b) Powers of Board. The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:

(i) To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for administration of the Plan
and Awards. The Board, in the exercise of this power, may correct any defect,
omission or inconsistency in the Plan or in any Stock Award Agreement or in the
written terms of a Performance Cash Award, in a manner and to the extent it
shall deem necessary or expedient to make the Plan fully effective.

(ii) To determine from time to time (1) which of the persons eligible under the
Plan shall be granted Awards; (2) when and how each Award shall be granted;
(3) what type or combination of types of Award shall be granted; (4) the
provisions of each Award granted (which need not be identical), including the
time or times when a person shall be permitted to receive cash or Common Stock
pursuant to a Award; and (5) the number of shares of Common Stock with respect
to which a Stock Award shall be granted to each such person.

(iii) To accelerate the time at which an Award may be exercised or the time
during which an Award or any part thereof will vest in accordance with the Plan,
notwithstanding the provisions in the Award stating the time at which it may be
exercised or the time during which it will vest.

(iv) To approve forms of award agreements for use under the Plan and to amend
the terms of any one or more outstanding Awards.

(v) To amend the Plan or an Award as provided in Section 10. Subject to the
limitations of applicable law, if any, the Board may amend the terms of any one
or more Awards without the affected Participant’s consent if necessary to
maintain the qualified status of the Award as an Incentive Stock Option, to
clarify the manner of exemption from, or to bring the Award into compliance
with, Section 409A of the Code or to comply with other applicable laws.

(vi) To terminate or suspend the Plan as provided in Section 11.

(vii) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan.

(viii) To adopt such procedures and sub-plans as are necessary or appropriate to
permit participation in the Plan by individuals who are foreign nationals or
employed outside the United States.

(c) Delegation To Committee.

(i) General. The Board may delegate some or all of the administration of the
Plan to a Committee or Committees. If administration is delegated to a
Committee, the Committee shall have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board that have been delegated
to the Committee, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board shall thereafter be to the Committee or subcommittee),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board or the Committee (as
applicable). The Board may retain the authority to concurrently administer the
Plan with the Committee and may, at any time, re-vest in the Board some or all
of the powers previously delegated.

(ii) Section 162(m) and Rule 16b-3 Compliance. In the sole discretion of the
Board, the Committee may consist solely of two or more Outside Directors, in
accordance with Section 162(m) of the Code, and/or solely of two or more
Non-Employee Directors, in accordance with Rule 16b-3. In addition, the Board or
the Committee, in its sole discretion, may (1) delegate to a committee of one or
more members of the Board who need not be Outside Directors the authority to
grant Awards to eligible persons who are either (a) not then Covered Employees
and are not expected to be Covered Employees at the time of recognition of
income resulting from such Award, or (b) not persons with respect to whom the
Company wishes to comply with Section 162(m) of the Code, and/or (2) delegate to
a committee of one or more members of the Board who need not be Non-Employee
Directors the authority to grant Stock Awards to eligible persons who are not
then subject to Section 16 of the Exchange Act.

 

8



--------------------------------------------------------------------------------

(d) Delegation to an Officer. The Board may delegate to one or more Officers of
the Company the authority to do one or both of the following (i) designate
Employees of the Company or any of its Subsidiaries to be recipients of Options,
Stock Appreciation Rights and, to the extent permitted by applicable law, other
Stock Awards and, to the extent permitted by applicable law, the terms thereof,
and (ii) determine the number of shares of Common Stock to be subject to such
Stock Awards granted to such Employees; provided, however, that the Board
resolutions regarding such delegation shall specify the total number of shares
of Common Stock that may be subject to the Options granted by such Officer. Any
such Stock Awards granted by Officers will be granted on the form of Stock Award
Agreement most recently approved for use by the Committee or the Board, unless
otherwise provided in the resolutions approving the delegation authority.
Notwithstanding anything to the contrary in this Section 3(d), the Board may not
delegate to an Officer authority to determine the Fair Market Value of the
Common Stock pursuant to Section 2(v)(ii) above.

(e) Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.

(f) Cancellation and Re-Grant of Stock Awards. Neither the Board nor any
Committee shall have the authority to: (i) reprice any outstanding Stock Awards
under the Plan, or (ii) cancel and re-grant any outstanding Stock Awards under
the Plan, unless the stockholders of the Company have approved such an action
within twelve (12) months prior to such an event, provided, however, that this
provision shall not prevent cancellations of Stock Awards upon expiration or
termination of such Stock Awards and the return of the underlying shares of
Common Stock to the Plan for future issuance pursuant to Section 4(b) hereof.

 

4. SHARES SUBJECT TO THE PLAN.

(a) Share Reserve. Subject to the provisions of Section 9(a) relating to
Capitalization Adjustments, the number of shares of Common Stock that may be
issued pursuant to Stock Awards shall not exceed Sixty-Three Million Four
Hundred Ninety-Seven Thousand Two Hundred Forty-Eight (63,497,248) shares of
Common Stock in the aggregate. Subject to Section 4(b), the number of shares
available for issuance under the Plan shall be reduced by: (i) one (1) share for
each share of stock issued pursuant to (A) an Option granted under Section 6, or
(B) a Stock Appreciation Right granted under Section 7(c), and (ii) (A) one and
thirty-six hundredths (1.36) shares for each share of Common Stock issued prior
to February 27, 2009 pursuant to a Restricted Stock Award, Restricted Stock Unit
Award, or Other Stock Award granted under Section 7, (B) two and eighteen
hundredths (2.18) shares for each share of Common Stock issued on or after
February 27, 2009 pursuant to a Restricted Stock Award, Restricted Stock Unit
Award, or Other Stock Award granted under Section 7, (C) one and twenty-five
hundredths (1.25) shares for each share of Common Stock issued on or after
March 24, 2011 pursuant to a Restricted Stock Award, Restricted Stock Unit
Award, or Other Stock Award granted under Section 7, and (D) one and five tenths
(1.50) shares for each share of Common Stock issued on or after April 3, 2012
pursuant to a Restricted Stock Award, Restricted Stock Unit Award, or Other
Stock Award granted under Section 7. Shares may be issued in connection with a
merger or acquisition as permitted by NASDAQ Listing Rule 5635(c) or, if
applicable, NYSE Listed Company Manual Section 303A.08, or other applicable
rule, and such issuance shall not reduce the number of shares available for
issuance under the Plan.

(b) Reversion of Shares to the Share Reserve.

(i) Shares Available For Subsequent Issuance. If any (i) Stock Award shall for
any reason expire or otherwise terminate, in whole or in part, without having
been exercised in full, (ii) shares of Common Stock issued to a Participant
pursuant to a Stock Award are forfeited to or repurchased by the Company at
their original exercise or purchase price (if any) pursuant to the Company’s
reacquisition or repurchase rights under the Plan, including any forfeiture or
repurchase caused by the failure to meet a contingency or condition required for
the vesting of such shares, or (iii) Stock Award is settled in cash, then the
shares of Common Stock not issued under such Stock Award, or

 

9



--------------------------------------------------------------------------------

forfeited to or repurchased by the Company, shall revert to and again become
available for issuance under the Plan. To the extent there is issued a share of
Common Stock pursuant to a Stock Award that counted as either (A) one and
thirty-six hundredths (1.36) shares, (B) two and eighteen hundredths
(2.18) shares, (C) one and twenty-five hundredths (1.25) shares, or (D) one and
five tenths (1.50) as applicable, against the number of shares available for
issuance under the Plan pursuant to Section 4(a) and such share of Common Stock
again becomes available for issuance under the Plan pursuant to this
Section 4(b)(i) on or after April 3, 2012, then the number of shares of Common
Stock available for issuance under the Plan shall increase by 1.50 shares
(regardless of when such share was issued).

(ii) Shares Not Available for Subsequent Issuance. If any shares subject to a
Stock Award are not delivered to a Participant because the Stock Award is
exercised through a reduction of shares subject to the Stock Award (i.e., “net
exercised”) or an appreciation distribution in respect of a Stock Appreciation
Right is paid in shares of Common Stock, the number of shares subject to the
Stock Award that are not delivered to the Participant shall not remain available
for subsequent issuance under the Plan. If any shares subject to a Stock Award
are not delivered to a Participant because such shares are withheld in
satisfaction of the withholding of taxes incurred in connection with the
exercise of an Option, Stock Appreciation Right, or the issuance of shares under
a Restricted Stock Award or Restricted Stock Unit Award, the number of shares
that are not delivered to the Participant shall not remain available for
subsequent issuance under the Plan. If the exercise price of any Stock Award is
satisfied by tendering shares of Common Stock held by the Participant (either by
actual delivery or attestation), then the number of shares so tendered shall not
remain available for subsequent issuance under the Plan.

(c) Incentive Stock Option Limit. Notwithstanding anything to the contrary in
this Section 4, subject to the provisions of Section 9(a) relating to
Capitalization Adjustments the aggregate maximum number of shares of Common
Stock that may be issued pursuant to the exercise of Incentive Stock Options
shall be Sixty-Three Million Four Hundred Ninety-Seven Thousand Two Hundred
Forty-Eight (63,497,248) shares of Common Stock.

(d) Source of Shares. The stock issuable under the Plan shall be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market or otherwise.

 

5. ELIGIBILITY.

(a) Eligibility for Specific Stock Awards. Incentive Stock Options may be
granted only to Employees. Stock Awards other than Incentive Stock Options may
be granted to Employees and Consultants; provided, however, that Nonstatutory
Stock Options and Stock Appreciation Rights may not be granted to Employees and
Consultants who are providing Continuous Services only to any “parent” of the
Company, as such term is defined in Rule 405 promulgated under the Securities
Act, unless such Stock Awards comply with (or are exempt from) Section 409A of
the Code or unless the stock underlying such Stock Awards is otherwise
determined to be “service recipient stock” under Section 409A of the Code. Stock
Awards under this Plan may not be granted to non-employee Directors.

(b) Ten Percent Stockholders. An Employee who is also a Ten Percent Stockholder
shall not be granted an Incentive Stock Option unless the exercise price of such
Option is at least one hundred ten percent (110%) of the Fair Market Value of
the Common Stock on the date of grant and the Option has a term of no more than
five (5) years from the date of grant and is not exercisable after the
expiration of five (5) years from the date of grant.

(c) Section 162(m) Limitation on Annual Awards. Subject to the provisions of
Section 9(a) relating to Capitalization Adjustments no Employee shall be
eligible to be granted Stock Awards whose value is determined by reference to an
increase over an exercise or strike price of at least one hundred percent
(100%) of the Fair Market Value of the Common Stock on the date the Stock Award
is granted covering more than one million (1,000,000) shares of Common Stock
during any calendar year.

 

10



--------------------------------------------------------------------------------

6. OPTION PROVISIONS.

Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a separate certificate or certificates shall be
issued for shares of Common Stock purchased on exercise of each type of Option.
The provisions of separate Options need not be identical; provided, however,
that each Option Agreement shall include (through incorporation of provisions
hereof by reference in the Option or otherwise) the substance of each of the
following provisions:

(a) Term. No Option shall be exercisable after the expiration of seven (7) years
from the date of grant, or such shorter period specified in the Option
Agreement; provided, however, that an Incentive Stock Option granted to a Ten
Percent Stockholder shall be subject to the provisions of Section 5(b).

(b) Exercise Price of an Incentive Stock Option. Subject to the provisions of
Section 5(b) regarding Ten Percent Stockholders, the exercise price of each
Incentive Stock Option shall be not less than one hundred percent (100%) of the
Fair Market Value of the Common Stock subject to the Option on the date the
Option is granted. Notwithstanding the foregoing, an Incentive Stock Option may
be granted with an exercise price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another option in a manner consistent with the provisions of Sections 409A and
424(a) of the Code.

(c) Exercise Price of a Nonstatutory Stock Option. The exercise price of each
Nonstatutory Stock Option shall be not less than one hundred percent (100%) of
the Fair Market Value of the Common Stock subject to the Option on the date the
Option is granted. Notwithstanding the foregoing, a Nonstatutory Stock Option
may be granted with an exercise price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another option in a manner consistent with the provisions of Sections 409A and
424(a) of the Code.

(d) Consideration. The purchase price of Common Stock acquired pursuant to the
exercise of an Option shall be paid, to the extent permitted by applicable law
and as determined by the Board in its sole discretion, by any combination of the
methods of payment set forth below. The Board shall have the authority to grant
Options that do not permit all of the following methods of payment (or otherwise
restrict the ability to use certain methods) and to grant Options that require
the consent of the Company to utilize a particular method of payment. The
methods of payment permitted by this Section 6(d) are:

(i) by cash or check;

(ii) pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of Common Stock, results in
either the receipt of cash (or check) by the Company or the receipt of
irrevocable instructions to pay the aggregate exercise price to the Company from
the sales proceeds;

(iii) by delivery to the Company (either by actual delivery or attestation) of
shares of Common Stock;

(iv) by a “net exercise” arrangement, if the option is a Nonstatutory Stock
Option, pursuant to which the Company will reduce the number of shares of Common
Stock issued upon exercise by the largest whole number of shares with a Fair
Market Value that does not exceed the aggregate exercise price; provided,
however, the Company shall accept a cash or other payment from the Participant
to the extent of any remaining balance of the aggregate exercise price not
satisfied by such reduction in the number of whole shares to be issued;
provided, however, that shares of Common Stock will no longer be outstanding
under an Option and will not be exercisable thereafter to the extent that
(i) shares are used to pay the exercise price pursuant to the “net exercise,”
(ii) shares are delivered to the Participant as a result of such exercise, and
(iii) shares are withheld to satisfy tax withholding obligations; or

(v) in any other form of legal consideration that may be acceptable to the
Board.

 

11



--------------------------------------------------------------------------------

(e) Transferability of Options. The Board may, in its sole discretion, impose
such limitations on the transferability of Options as the Board shall determine.
In the absence of such a determination by the Board to the contrary, the
following restrictions on the transferability of Options shall apply:

(i) Restrictions on Transfer. An Option shall not be transferable except by will
or by the laws of descent and distribution and shall be exercisable during the
lifetime of the Optionholder only by the Optionholder.

(ii) Domestic Relations Orders. Notwithstanding the foregoing, an Option may be
transferred pursuant to a domestic relations order; provided, however, that if
an Option is an Incentive Stock Option, such Option may be deemed to be a
Nonstatutory Stock Option as a result of such transfer.

(iii) Beneficiary Designation. Notwithstanding the foregoing, the Optionholder
may, by delivering written notice to the Company, in a form provided by or
otherwise satisfactory to the Company and any broker designated by the Company
to effect Option exercises, designate a third party who, in the event of the
death of the Optionholder, shall thereafter be entitled to exercise the Option.
In the absence of such a designation, the executor or administrator of the
Optionholder’s estate shall be entitled to exercise the Option. However, the
Company may prohibit designation of a beneficiary at any time, including due to
any conclusion by the Company that such designation would be inconsistent with
the provisions of applicable laws.

(f) Vesting of Options Generally. The total number of shares of Common Stock
subject to an Option may vest and therefore become exercisable in periodic
installments that may or may not be equal. The Option may be subject to such
other terms and conditions on the time or times when it may or may not be
exercised (which may be based on performance or other criteria) as the Board may
deem appropriate. The vesting provisions of individual Options may vary. The
provisions of this Section 6(f) are subject to any Option provisions governing
the minimum number of shares of Common Stock as to which an Option may be
exercised.

(g) Termination of Continuous Service. In the event that an Optionholder’s
Continuous Service terminates (other than for Cause or upon the Optionholder’s
death or Disability), the Optionholder may exercise his or her Option (to the
extent that the Optionholder was entitled to exercise such Option as of the date
of termination of Continuous Service) but only within such period of time ending
on the earlier of (i) the date three (3) months following the termination of the
Optionholder’s Continuous Service (or such longer or shorter period specified in
the Option Agreement), or (ii) the expiration of the term of the Option as set
forth in the Option Agreement. If, after termination of Continuous Service, the
Optionholder does not exercise his or her Option within the time specified
herein or in the Option Agreement (as applicable), the Option shall terminate.

(h) Extension of Termination Date. An Optionholder’s Option Agreement may
provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service (other than upon the Optionholder’s death or
Disability) would be prohibited at any time solely because the issuance of
shares of Common Stock would violate the registration requirements under the
Securities Act, then the Option shall terminate on the earlier of (i) the
expiration of a period of three (3) months after the termination of the
Optionholder’s Continuous Service (or such longer or shorter period specified in
the Option Agreement) during which the exercise of the Option would not be in
violation of such registration requirements, or (ii) the expiration of the term
of the Option as set forth in the Option Agreement.

(i) Disability of Optionholder. In the event that an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination of Continuous
Service), but only within such period of time ending on the earlier of (i) the
date twelve (12) months following such termination of Continuous Service (or
such longer or shorter period specified in the Option Agreement), or (ii) the
expiration of the term of the Option as set forth in the Option Agreement. If,
after termination of Continuous Service, the Optionholder does not exercise his
or her Option within the time specified herein or in the Option Agreement (as
applicable), the Option shall terminate.

(j) Death of Optionholder. In the event that (i) an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s death, or (ii) the
Optionholder dies within the period (if any) specified in the

 

12



--------------------------------------------------------------------------------

Option Agreement after the termination of the Optionholder’s Continuous Service
for a reason other than death, then the Option may be exercised (to the extent
the Optionholder was entitled to exercise such Option as of the date of death)
by the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
option upon the Optionholder’s death, but only within the period ending on the
earlier of (i) the date twelve (12) months following the date of death (or such
longer or shorter period specified in the Option Agreement), or (ii) the
expiration of the term of such Option as set forth in the Option Agreement. If,
after the Optionholder’s death, the Option is not exercised within the time
specified herein or in the Option Agreement (as applicable), the Option shall
terminate.

(k) Termination for Cause. In the event that an Optionholder’s Continuous
Service is terminated for Cause, the Option shall terminate immediately and
cease to remain outstanding and the Option shall cease to be exercisable with
respect to any shares of Common Stock (whether vested or unvested) at the time
of such termination.

 

7. PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS.

(a) Restricted Stock Awards. Each Restricted Stock Award Agreement shall be in
such form and shall contain such terms and conditions as the Board shall deem
appropriate. To the extent consistent with the Company’s Bylaws, at the Board’s
election, shares of Common Stock may be (i) held in book entry form subject to
the Company’s instructions until any restrictions relating to the Restricted
Stock Award lapse; or (ii) evidenced by a certificate, which certificate shall
be held in such form and manner as determined by the Board. The terms and
conditions of Restricted Stock Award Agreements may change from time to time,
and the terms and conditions of separate Restricted Stock Award Agreements need
not be identical; provided, however, that each Restricted Stock Award Agreement
shall include (through incorporation of the provisions hereof by reference in
the agreement or otherwise) the substance of each of the following provisions:

(i) Consideration. A Restricted Stock Award may be awarded in consideration for
(i) past or future services rendered to the Company or an Affiliate, or (ii) any
other form of legal consideration that may be acceptable to the Board, in its
sole discretion, and permissible under applicable law.

(ii) Vesting. Shares of Common Stock awarded under a Restricted Stock Award
Agreement may be subject to forfeiture to the Company in accordance with a
vesting schedule to be determined by the Board.

(iii) Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company may receive via a
forfeiture condition or repurchase right any or all of the shares of Common
Stock held by the Participant which have not vested as of the date of
termination of Continuous Service under the terms of the Restricted Stock Award
Agreement.

(iv) Transferability. Rights to acquire shares of Common Stock under the
Restricted Stock Award Agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Award
Agreement, as the Board shall determine in its sole discretion, so long as
Common Stock awarded under the Restricted Stock Award Agreement remains subject
to the terms of the Restricted Stock Award Agreement.

(b) Restricted Stock Unit Awards. Each Restricted Stock Unit Award Agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate. The terms and conditions of Restricted Stock Unit Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Unit Award Agreements need not be identical; provided,
however, that each Restricted Stock Unit Award Agreement shall include (through
incorporation of the provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:

(i) Consideration. A Restricted Stock Unit Award may be awarded in consideration
for (i) past or future services rendered to the Company or an Affiliate, or
(ii) any other form of legal consideration that may be acceptable to the Board,
in its sole discretion, and permissible under applicable law.

 

13



--------------------------------------------------------------------------------

(ii) Vesting. At the time of the grant of a Restricted Stock Unit Award, the
Board may impose such restrictions on or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.

(iii) Payment. A Restricted Stock Unit Award may be settled by the delivery of
shares of Common Stock, their cash equivalent, any combination thereof or in any
other form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award Agreement.

(iv) Termination of Participant’s Continuous Service. Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement, such portion
of the Restricted Stock Unit Award that has not vested will be forfeited upon
the Participant’s termination of Continuous Service.

(c) Stock Appreciation Rights. Each Stock Appreciation Right Agreement shall be
in such form and shall contain such terms and conditions as the Board shall deem
appropriate. The terms and conditions of Stock Appreciation Right Agreements may
change from time to time, and the terms and conditions of separate Stock
Appreciation Right Agreements need not be identical; provided, however, that
each Stock Appreciation Right Agreement shall include (through incorporation of
the provisions hereof by reference in the agreement or otherwise) the substance
of each of the following provisions:

(i) Term. No Stock Appreciation Right shall be exercisable after the expiration
of seven (7) years from the date of grant, or such shorter period specified in
the Stock Appreciation Right Agreement.

(ii) Strike Price. Each Stock Appreciation Right will be denominated in shares
of Common Stock equivalents. The strike price of each Stock Appreciation Right
shall not be less than one hundred percent (100%) of the Fair Market Value of
the Common Stock equivalents subject to the Stock Appreciation Right on the date
of grant.

(iii) Calculation of Appreciation. The appreciation distribution payable on the
exercise of a Stock Appreciation Right will be not greater than an amount equal
to the excess of (i) the aggregate Fair Market Value (on the date of the
exercise of the Stock Appreciation Right) of a number of shares of Common Stock
equal to the number of share of Common Stock equivalents in which the
Participant is vested under such Stock Appreciation Right, and with respect to
which the Participant is exercising the Stock Appreciation Right on such date,
over (ii) the strike price that is determined by the Board on the date of grant
of the Stock Appreciation Right.

(iv) Vesting. At the time of the grant of a Stock Appreciation Right, the Board
may impose such restrictions or conditions to the vesting of such Stock
Appreciation Right as it, in its sole discretion, deems appropriate.

(v) Exercise. To exercise any outstanding Stock Appreciation Right, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the Stock Appreciation Right Agreement evidencing such
Stock Appreciation Right.

(vi) Payment. The appreciation distribution in respect of a Stock Appreciation
Right may be paid in Common Stock, in cash, in any combination of the two or in
any other form of consideration, as determined by the Board and set forth in the
Stock Appreciation Right Agreement evidencing such Stock Appreciation Right.

(vii) Termination of Continuous Service. In the event that a Participant’s
Continuous Service terminates (other than for Cause or upon the Participant’s
death or Disability), the Participant may exercise his or her Stock Appreciation
Right (to the extent that the Participant was entitled to exercise such Stock
Appreciation Right as of the date of termination of Continuous Service) but only
within such period of time ending on the earlier of (i) the date three
(3) months following the termination of the Participant’s Continuous Service (or
such longer or shorter period specified in the Stock Appreciation Right
Agreement), or (ii) the expiration of the term of the Stock Appreciation Right
as set forth in the Stock Appreciation Right Agreement. If, after termination of
Continuous Service, the Participant does not exercise his or her Stock
Appreciation Right within the time specified herein or in the Stock Appreciation
Right Agreement (as applicable), the Stock Appreciation Right shall terminate.

 

14



--------------------------------------------------------------------------------

(viii) Extension of Termination Date. A Participant’s Stock Appreciation Right
Agreement may provide that if the exercise of the Stock Appreciation Right
following the termination of the Participant’s Continuous Service (other than
upon the Participant’s death or Disability) would be prohibited at any time
solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act, then the Stock Appreciation
Right shall terminate on the earlier of (i) the expiration of a period of three
(3) months after the termination of the Participant’s Continuous Service (or
such longer or shorter period specified in the Stock Appreciation Right
Agreement) during which the exercise of the Stock Appreciation Right would not
be in violation of such registration requirements, or (ii) the expiration of the
term of the Stock Appreciation Right as set forth in the Stock Appreciation
Right Agreement.

(ix) Disability of Participant. In the event that a Participant’s Continuous
Service terminates as a result of the Participant’s Disability, the Participant
may exercise his or her Stock Appreciation Right (to the extent that the
Participant was entitled to exercise such Stock Appreciation Right as of the
date of termination of Continuous Service), but only within such period of time
ending on the earlier of (i) the date twelve (12) months following such
termination of Continuous Service (or such longer or shorter period specified in
the Stock Appreciation Right Agreement), or (ii) the expiration of the term of
the Stock Appreciation Right as set forth in the Stock Appreciation Right
Agreement. If, after termination of Continuous Service, the Participant does not
exercise his or her Stock Appreciation Right within the time specified herein or
in the Stock Appreciation Right Agreement (as applicable), the Stock
Appreciation Right shall terminate.

(x) Death of Participant. In the event that (i) a Participant’s Continuous
Service terminates as a result of the Participant’s death, or (ii) the
Participant dies within the period (if any) specified in the Stock Appreciation
Right Agreement after the termination of the Participant’s Continuous Service
for a reason other than death, then the Stock Appreciation Right may be
exercised (to the extent the Participant was entitled to exercise such Stock
Appreciation Right as of the date of death) by the Participant’s estate, by a
person who acquired the right to exercise the Stock Appreciation Right by
bequest or inheritance or by a person designated to exercise the Stock
Appreciation Right upon the Participant’s death, but only within the period
ending on the earlier of (i) the date twelve (12) months following the date of
death (or such longer or shorter period specified in the Stock Appreciation
Right Agreement), or (ii) the expiration of the term of such Stock Appreciation
Right as set forth in the Stock Appreciation Right Agreement. If, after the
Participant’s death, the Stock Appreciation Right is not exercised within the
time specified herein or in the Stock Appreciation Right Agreement (as
applicable), the Stock Appreciation Right shall terminate.

(xi) Termination for Cause. In the event that a Participant’s Continuous Service
is terminated for Cause, the Stock Appreciation Right shall terminate
immediately and cease to remain outstanding and the Stock Appreciation Right
shall cease to be exercisable with respect to any shares of Common Stock
(whether vested or unvested) at the time of such termination.

(d) Performance Awards.

(i) Performance Stock Awards. A Performance Stock Award is either a Restricted
Stock Award or Restricted Stock Unit Award that may be granted, may vest, or may
be exercised based upon the attainment during a Performance Period of certain
Performance Goals. A Performance Stock Award may, but need not, require the
completion of a specified period of Continuous Service. The length of any
Performance Period, the Performance Goals to be achieved during the Performance
Period, and the measure of whether and to what degree such Performance Goals
have been attained shall be conclusively determined by the Committee in its sole
discretion. The maximum benefit to be received by any Participant in any
calendar year attributable to Performance Stock Awards described in this
Section 7(d)(i) shall not exceed the value of one million (1,000,000) shares of
Common Stock.

(ii) Performance Cash Awards. A Performance Cash Award is a cash award that may
be granted or paid upon the attainment during a Performance Period of certain
Performance Goals. A Performance Cash Award may also require the completion of a
specified period of Continuous Service. The length of any Performance Period,
the Performance Goals to be achieved during the Performance Period, and the
measure of whether and to what degree such Performance Goals

 

15



--------------------------------------------------------------------------------

have been attained shall be conclusively determined by the Committee in its sole
discretion. The maximum benefit to be received by any Participant in any
calendar year attributable to Performance Cash Awards described in this
Section 7(d)(ii) shall not exceed two million dollars ($2,000,000).

(e) Other Stock Awards. Other forms of Stock Awards valued in whole or in part
by reference to, or otherwise based on, Common Stock may be granted either alone
or in addition to Stock Awards provided for under Section 6 and the preceding
provisions of this Section 7. Subject to the provisions of the Plan, the Board
shall have sole and complete authority to determine the persons to whom and the
time or times at which such Other Stock Awards will be granted, the number of
shares of Common Stock (or the cash equivalent thereof) to be granted pursuant
to such Other Stock Awards and all other terms and conditions of such Other
Stock Awards. No Other Stock Award may have a term in excess of seven (7) years
from the date of grant.

 

8. MISCELLANEOUS.

(a) Use of Proceeds. Proceeds from the sale of shares of Common Stock pursuant
to Stock Awards shall constitute general funds of the Company.

(b) Stockholder Rights. No Participant shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Common
Stock subject to such Stock Award unless and until such Participant has
satisfied all requirements for exercise of, or the issuance of shares under, the
Stock Award pursuant to its terms and the issuance of the Common Stock has been
entered into the books and records of the Company.

(c) No Employment or Other Service Rights. Nothing in the Plan, any Stock Award
Agreement or other instrument executed thereunder or in connection with any
Award granted pursuant thereto shall confer upon any Participant any right to
continue to serve the Company or an Affiliate in the capacity in effect at the
time the Award was granted or shall affect the right of the Company or an
Affiliate to terminate (i) the employment of an Employee with or without notice
and with or without cause, (ii) the service of a Consultant pursuant to the
terms of such Consultant’s agreement with the Company or an Affiliate, or
(iii) the service of a Director pursuant to the Bylaws of the Company or an
Affiliate, and any applicable provisions of the corporate law of the state in
which the Company or the Affiliate is incorporated, as the case may be.

(d) Incentive Stock Option $100,000 Limitation. To the extent that the aggregate
Fair Market Value (determined at the time of grant) of Common Stock with respect
to which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and any
Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof that exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options, notwithstanding
any contrary provision of the applicable Option Agreement(s).

(e) Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring Common Stock under any Stock Award, (i) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Stock Award; and (ii) to give written assurances
satisfactory to the Company stating that the Participant is acquiring Common
Stock subject to the Stock Award for the Participant’s own account and not with
any present intention of selling or otherwise distributing the Common Stock. The
foregoing requirements, and any assurances given pursuant to such requirements,
shall be inoperative if (i) the issuance of the shares upon the exercise or
acquisition of Common Stock under the Stock Award has been registered under a
then currently effective registration statement under the Securities Act, or
(ii) as to any particular requirement, a determination is made by counsel for
the Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the Common Stock.

 

16



--------------------------------------------------------------------------------

(f) Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority that counsel for the
Company deems necessary for the lawful issuance and sale of Common Stock under
the Plan, the Company shall be relieved from any liability for failure to issue
and sell Common Stock upon exercise of such Stock Awards unless and until such
authority is obtained. A Participant shall not be eligible for the grant of a
Stock Award or the subsequent issuance of Common Stock pursuant to the Stock
Award if such grant or issuance would be in violation of any applicable
securities laws.

(g) Withholding Obligations. Unless prohibited by the terms of a Stock Award
Agreement or the written terms of a Performance Cash Award, the Company may, in
its sole discretion, satisfy any federal, state or local tax withholding
obligation relating to an Award by any of the following means (in addition to
the Company’s right to withhold from any compensation paid to the Participant by
the Company) or by a combination of such means: (i) causing the Participant to
tender a cash payment; (ii) withholding shares of Common Stock from the shares
of Common Stock issued or otherwise issuable to the Participant in connection
with a Stock Award; provided, however, that no shares of Common Stock are
withheld with a value exceeding the minimum amount of tax required to be
withheld by law (or such lower amount as may be necessary to avoid
classification of the Stock Award as a liability for financial accounting
purposes); (iii) withholding cash from an Award settled in cash;
(iv) withholding payment from any amounts otherwise payable to the Participant;
or (v) by such other method as may be set forth in the Award agreement.

(h) Electronic Delivery. Any reference herein to a “written” agreement or
document shall include any agreement or document delivered electronically, filed
publicly at www.sec.gov (or any successor website thereto) or posted on the
Company’s intranet.

(i) Deferrals. To the extent permitted by applicable law, the Board, in its sole
discretion, may determine that the delivery of Common Stock or the payment of
cash, upon the exercise, vesting or settlement of all or a portion of any Award
may be deferred and may establish programs and procedures for deferral elections
to be made by Participants. Deferrals by Participants will be made in accordance
with Section 409A of the Code. Consistent with Section 409A of the Code, the
Board may provide for distributions while a Participant is still an employee or
otherwise providing services to the Company. The Board is authorized to make
deferrals of Awards and determine when, and in what annual percentages,
Participants may receive payments, including lump sum payments, following the
Participant’s termination of Continuous Service, and implement such other terms
and conditions consistent with the provisions of the Plan and in accordance with
applicable law.

(j) Compliance with Section 409A. Unless otherwise expressly provided for in a
Stock Award Agreement or the written terms of a Performance Cash Award, the Plan
and Award agreements will be interpreted to the greatest extent possible in a
manner that makes the Plan and the Awards granted hereunder exempt from
Section 409A of the Code, and, to the extent not so exempt, in compliance with
Section 409A of the Code. If the Board determines that any Award granted
hereunder is not exempt from and is therefore subject to Section 409A of the
Code, the agreement evidencing such Award shall incorporate the terms and
conditions necessary to avoid the consequences specified in Section 409A(a)(1)
of the Code, and to the extent an Award agreement is silent on terms necessary
for compliance, such terms are hereby incorporated by reference into such Award
agreement. Notwithstanding anything to the contrary in this Plan (and unless the
Award agreement specifically provides otherwise), if the shares of the Company’s
Common Stock are publicly traded and if a Participant holding an Award that
constitutes “deferred compensation” under Section 409A of the Code is a
“specified employee” for purposes of Section 409A of the Code, no distribution
or payment of any amount that is due because of a “separation from service” (as
defined in Section 409A of the Code

 

17



--------------------------------------------------------------------------------

without regard to alternative definitions thereunder) will be issued or paid
before the date that is six (6) months following the date of such Participant’s
“separation from service” or, if earlier, the date of the Participant’s death,
unless such distribution or payment can be made in a manner that complies with
Section 409A of the Code, and any amounts so deferred will be paid in a lump sum
on the day after such six (6) month period elapses, with the balance paid
thereafter on the original schedule.

(k) Non-Exempt Employees. No Stock Award granted to an Employee who is a
non-exempt employee for purposes of the Fair Labor Standards Act of 1938, as
amended, shall be first exercisable for any shares of Common Stock until at
least six (6) months following the date of grant. Notwithstanding the foregoing,
consistent with the provisions of the Worker Economic Opportunity Act, (i) in
the event of the Participant’s death or Disability, (ii) upon a Corporate
Transaction in which such Stock Award is not assumed, continued, or substituted,
(iii) upon a Change in Control, or (iv) upon the Participant’s retirement (as
such term may be defined in the Participant’s Stock Award agreement or in
another applicable agreement or in accordance with the Company’s then current
employment policies and guidelines), any vested Stock Awards may be exercised
earlier than six (6) months following the date of grant. The foregoing provision
is intended to operate so that any income derived by a non-exempt employee in
connection with the exercise or vesting of a Stock Award will be exempt from his
or her regular rate of pay.

(l) No Obligation to Notify or Minimize Taxes. The Company shall have no duty or
obligation to any Participant to advise such holder as to the time or manner of
exercising such Stock Award. Furthermore, the Company shall have no duty or
obligation to warn or otherwise advise such holder of a pending termination or
expiration of a Stock Award or a possible period in which the Stock Award may
not be exercised. The Company has no duty or obligation to minimize the tax
consequences of a Stock Award to the holder of such Stock Award.

(m) Corporate Action Constituting Grant of Stock Awards. Corporate action
constituting a grant by the Company of a Stock Award to any Participant shall be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Stock Award is communicated to, or actually received or
accepted by, the Participant. In the event that the corporate records (e.g.,
Board consents, resolutions or minutes) documenting the corporate action
constituting the grant contain terms (e.g., exercise price, vesting schedule or
number of shares) that are inconsistent with those in the Stock Award Agreement
or the written terms of a Performance Cash Award as a result of a clerical error
in the papering of the Award agreement, the corporate records will control.

 

9. ADJUSTMENTS UPON CHANGES IN COMMON STOCK; CORPORATE TRANSACTIONS.

(a) Capitalization Adjustments. If any change is made in, or other events occur
with respect to, the Common Stock subject to the Plan or subject to any Stock
Award after the effective date of the Plan set forth in Section 12 without the
receipt of consideration by the Company (through merger, consolidation,
reorganization, recapitalization, reincorporation, stock dividend, dividend in
property other than cash, stock split, liquidating dividend, combination of
shares, exchange of shares, change in corporate structure or other transaction
not involving the receipt of consideration by the Company (each a
“Capitalization Adjustment”)), the Board shall appropriately and proportionately
adjust: (i) the class(es) and maximum number of securities subject to the Plan
pursuant to Section 4(a), (ii) the class(es) and maximum number of securities
that may be issued pursuant to the exercise of Incentive Stock Options pursuant
to Section 4(c), (iii) the class(es) and maximum number of securities that may
be awarded to any person pursuant to Sections 5(c) and 7(d)(i), and (iv) the
class(es) and number of securities and price per share of stock subject to
outstanding Stock Awards. The Board shall make such adjustments, and its
determination shall be final, binding and conclusive. (Notwithstanding the
foregoing, the conversion of any convertible securities of the Company shall not
be treated as a transaction “without receipt of consideration” by the Company.)

(b) Dissolution or Liquidation. In the event of a dissolution or liquidation of
the Company, all outstanding Stock Awards (other than Stock Awards consisting of
vested and outstanding shares of Common Stock not subject to a forfeiture
condition or the Company’s right of repurchase) shall terminate

 

18



--------------------------------------------------------------------------------

immediately prior to the completion of such dissolution or liquidation, and the
shares of Common Stock subject to the Company’s repurchase option or subject to
the forfeiture condition may be repurchased or reacquired by the Company
notwithstanding the fact that the holder of such Stock Award is providing
Continuous Service, provided, however, that the Board may, in its sole
discretion, cause some or all Stock Awards to become fully vested, exercisable
and/or no longer subject to repurchase or forfeiture (to the extent such Stock
Awards have not previously expired or terminated) before the dissolution or
liquidation is completed but contingent on its completion.

(c) Corporate Transaction. The following provisions shall apply to Stock Awards
in the event of a Corporate Transaction unless otherwise provided in a written
agreement between the Company or any Affiliate and the holder of the Stock Award
or unless otherwise expressly provided by the Board at the time of grant of a
Stock Award:

(i) Stock Awards May Be Assumed. In the event of a Corporate Transaction, any
surviving corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company) may assume or continue any or all Stock Awards
outstanding under the Plan or may substitute similar stock awards for Stock
Awards outstanding under the Plan (including, but not limited to, awards to
acquire the same consideration paid to the stockholders of the Company pursuant
to the Corporate Transaction), and any reacquisition or repurchase rights held
by the Company in respect of Common Stock issued pursuant to Stock Awards may be
assigned by the Company to the successor of the Company (or the successor’s
parent company, if any), in connection with such Corporate Transaction. A
surviving corporation or acquiring corporation may choose to assume or continue
only a portion of a Stock Award or substitute a similar stock award for only a
portion of a Stock Award. The terms of any assumption, continuation or
substitution shall be set by the Board in accordance with the provisions of
Section 3(b).

(ii) Stock Awards Held by Current Participants. In the event of a Corporate
Transaction in which the surviving corporation or acquiring corporation (or its
parent company) does not assume or continue any or all outstanding Stock Awards
or substitute similar stock awards for such outstanding Stock Awards, then with
respect to Stock Awards that have not been assumed, continued or substituted and
that are held by Participants whose Continuous Service has not terminated prior
to the effective time of the Corporate Transaction (referred to as the “Current
Participants”), the vesting of such Stock Awards (and, if applicable, the time
at which such Stock Awards may be exercised) shall (contingent upon the
effectiveness of the Corporate Transaction) be accelerated in full to a date
prior to the effective time of such Corporate Transaction as the Board shall
determine (or, if the Board shall not determine such a date, to the date that is
five (5) days prior to the effective time of the Corporate Transaction), and
such Stock Awards shall terminate if not exercised (if applicable) at or prior
to the effective time of the Corporate Transaction, and any reacquisition or
repurchase rights held by the Company with respect to such Stock Awards shall
lapse (contingent upon the effectiveness of the Corporate Transaction). No
vested Restricted Stock Unit Award shall terminate pursuant to this
Section 9(c)(ii) without being settled by delivery of shares of Common Stock,
their cash equivalent, any combination thereof, or in any other form of
consideration, as determined by the Board, prior to the effective time of the
Corporate Transaction.

(iii) Stock Awards Held by Former Participants. In the event of a Corporate
Transaction in which the surviving corporation or acquiring corporation (or its
parent company) does not assume or continue any or all outstanding Stock Awards
or substitute similar stock awards for such outstanding Stock Awards, then with
respect to Stock Awards that have not been assumed, continued or substituted and
that are held by persons other than Current Participants, the vesting of such
Stock Awards (and, if applicable, the time at which such Stock Award may be
exercised) shall not be accelerated and such Stock Awards (other than a Stock
Award consisting of vested and outstanding shares of Common Stock not subject to
the Company’s right of repurchase) shall terminate if not exercised (if
applicable) prior to the effective time of the Corporate Transaction; provided,
however, that any reacquisition or repurchase rights held by the Company with
respect to such Stock Awards shall not terminate and may continue to be
exercised notwithstanding the Corporate Transaction. No vested Restricted Stock
Unit Award shall terminate pursuant to this Section 9(c)(iii) without being
settled by delivery of shares of Common Stock, their cash equivalent, any
combination thereof, or in any other form of consideration, as determined by the
Board, prior to the effective time of the Corporate Transaction.

 

19



--------------------------------------------------------------------------------

(iv) Payment for Stock Awards in Lieu of Exercise. Notwithstanding the
foregoing, in the event a Stock Award will terminate if not exercised prior to
the effective time of a Corporate Transaction, the Board may provide, in its
sole discretion, that the holder of such Stock Award may not exercise such Stock
Award but will receive a payment, in such form as may be determined by the
Board, equal in value to the excess, if any, of (i) the value of the property
the holder of the Stock Award would have received upon the exercise of the Stock
Award immediately prior to the effective time of the Corporate Transaction, over
(ii) any exercise price payable by such holder in connection with such exercise.

(d) Change in Control. A Stock Award may be subject to additional acceleration
of vesting and exercisability upon or after a Change in Control as may be
provided in the Stock Award Agreement for such Stock Award or as may be provided
in any other written agreement between the Company or any Affiliate and the
Participant. A Stock Award may vest as to all or any portion of the shares
subject to the Stock Award (i) immediately upon the occurrence of a Change in
Control, whether or not such Stock Award is assumed, continued, or substituted
by a surviving or acquiring entity in the Change in Control, or (ii) in the
event a Participant’s Continuous Service is terminated, actually or
constructively, within a designated period following the occurrence of a Change
in Control. In the absence of such provisions, no such acceleration shall occur.

 

10. AMENDMENT OF THE PLAN AND STOCK AWARDS.

(a) Amendment of Plan. Subject to the limitations of applicable law, the Board
at any time, and from time to time, may amend the Plan. However, stockholder
approval shall be required for any amendment of the Plan that either
(i) materially increases the number of shares of Common Stock available for
issuance under the Plan, (ii) materially expands the class of individuals
eligible to receive Awards under the Plan, (iii) materially increases the
benefits accruing to Participants under the Plan or materially reduces the price
at which shares of Common Stock may be issued or purchased under the Plan,
(iv) materially extends the term of the Plan, or (v) expands the types of Awards
available for issuance under the Plan, but only to the extent required by
applicable law or listing requirements.

(b) Stockholder Approval. The Board, in its sole discretion, may submit any
other amendment to the Plan for stockholder approval, including, but not limited
to, amendments to the Plan intended to satisfy the requirements of
Section 162(m) of the Code and the regulations thereunder regarding the
exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to Covered Employees.

(c) Contemplated Amendments. It is expressly contemplated that the Board may
amend the Plan in any respect the Board deems necessary or advisable to provide
eligible Employees with the maximum benefits provided or to be provided under
the provisions of the Code and the regulations promulgated thereunder relating
to Incentive Stock Options and/or to bring the Plan and/or Incentive Stock
Options granted under it into compliance therewith.

(d) Amendment of Awards. The Board, at any time and from time to time, may amend
the terms of any one or more Awards (either directly or by amending the Plan),
including, but not limited to, amendments to provide terms more favorable than
previously provided in the Stock Award Agreement or the written terms of a
Performance Cash Award, subject to any specified limits in the Plan that are not
subject to Board discretion; provided, however, that the rights under any Award
outstanding at the time of such amendment shall not be materially impaired by
any such amendment unless (i) the Company requests the consent of the affected
Participant, and (ii) such Participant consents in writing.

 

11. TERMINATION OR SUSPENSION OF THE PLAN.

(a) Plan Term. The Board may suspend or terminate the Plan at any time. Unless
sooner terminated, the Plan shall terminate on the day before the tenth
(10th) anniversary of the earlier of

 

20



--------------------------------------------------------------------------------

(i) the date the Plan is adopted by the Board, or (ii) the date the Plan is
approved by the stockholders of the Company. No Awards may be granted under the
Plan while the Plan is suspended or after it is terminated.

(b) No Impairment of Rights. Suspension or termination of the Plan shall not
impair rights and obligations under any Award granted while the Plan is in
effect except with the written consent of the affected Participant.

 

12. EFFECTIVE DATE OF PLAN.

The Plan shall become effective upon approval by the stockholders at the 2006
Annual Meeting as of the Effective Date.

 

13. CHOICE OF LAW.

The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.

 

21